Citation Nr: 0020487	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-20 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty with the U. S. Marine Corps 
from May 1969 to February 1971 and on active duty with the U. 
S. Navy from January 1974 to September 1975.  By rating 
action dated in April 1996 the Department of Veterans Affairs 
(VA) denied entitlement to service connection for post-
traumatic stress disorder.  The veteran was duly notified of 
the decision and did not submit an appeal.  In July 1996 he 
reopened his claim by submitting an application for 
compensation or pension (VA Form 21-526) with some additional 
information.  In a January 1997 rating action the VA Regional 
Office, Portland, Oregon, held that new and material evidence 
had not been submitted to reopen the claim for service 
connection for post-traumatic stress disorder.  In a May 1997 
rating action service connection was again denied for post-
traumatic stress disorder.  The veteran appealed from those 
decisions.  In February 2000 the veteran testified at a 
hearing before a member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  By rating action dated in April 1996 the regional office 
denied entitlement to service connection for post-traumatic 
stress disorder.

2.  The veteran was duly notified of the above decision and 
did not submit an appeal.

3.  In July 1996 the veteran submitted a new claim form for 
the purpose of reopening his claim.

4.  The evidence submitted since the April 1996 rating action 
is essentially cumulative in nature or does not bear directly 
on the question at issue.

CONCLUSIONS OF LAW

1.  The evidence received since the April 1996 rating action 
denying entitlement to service connection for post-traumatic 
stress disorder is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The April 1996 rating denying entitlement to service 
connection for post-traumatic stress disorder is final and 
may not be reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in an April 1996 rating action the 
regional office denied entitlement to service connection for 
post-traumatic stress disorder.  The veteran was duly 
notified of the decision and did not submit an appeal.  In 
July 1996 he submitted another claim for compensation or 
pension with some additional information for the purpose of 
reopening his claim.  In a January 1997 rating action the 
regional office confirmed and continued the prior denial, 
holding that the additional information was not new and 
material and was insufficient to reopen the claim.  The 
veteran appealed from that decision.

The applicable legal criteria provided that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself, or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U. S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 
155 F.3d 1356 (1999).  That case removed the standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.

The evidence of record at the time of the April 1996 rating 
action included the veteran's service records which reflect 
that he served in the Republic of Vietnam between March 1970 
and February 1971.  He was awarded the Vietnam Service Medal 
and Vietnam Campaign Medal.  His military occupational 
specialty was that of an ordnance man.  He was attached to an 
8-inch howitzer battery.  His service records do not reflect 
that he engaged in combat with the enemy.

The veteran's service medical records pertaining to his 
initial period of service with the U. S. Marine Corps reflect 
that when he was afforded a physical examination in October 
1969, while still in California, he indicated on a medical 
history form that he had been to see a psychiatrist in order 
to determine whether he was medically suitable.  On the 
report of medical examination the psychiatric evaluation was 
reported to be normal.  When he was examined for separation 
from that period of service in February 1971 the psychiatric 
evaluation was again normal.

The veteran's service medical records pertaining to his 
period of active service with the U. S. Navy do not reflect 
any complaints or findings regarding a psychiatric condition.  
When he was examined for separation from that period of 
service in September 1975 he indicated on a medical history 
form that he did not have or had never had depression or 
excessive worry or nervous trouble of any sort.  On the 
report of medical examination the psychiatric evaluation was 
normal.

In February 1995 the veteran submitted his initial claim for 
VA disability benefits.  Among other things he referred to 
post-traumatic stress disorder.

The veteran was hospitalized by the VA from January to March 
1995.  He reported many traumatic experiences while serving 
in Vietnam.  He complained of nightmares and flashbacks of 
his Vietnam experiences.  On admission he complained of 
feeling depressed because of his divorce.  He had been 
feeling lonely and not sleeping well and not eating well.  He 
had been having crying spells at times.  He complained of 
hearing voices at times.  He complained of feeling suspicious 
and paranoid.  He had trouble getting along with others.  He 
was found to be delusional and hallucinating.  His insight 
and judgment were impaired.  He was alert and oriented in all 
three spheres and his memory for past and recent events was 
intact.  After treatment the veteran began showing 
improvement in his mental condition.  He began sleeping well 
and eating well.  He no longer had any nightmares and 
flashbacks of his Vietnam experiences.  The diagnoses were 
post-traumatic stress disorder and adjustment disorder with 
depressed mood.  The psychological stressor was his recent 
divorce from his wife.

In a March 1995 statement the veteran claimed that while in 
Vietnam he had gotten shot at in a gun pit on Hill 55 by the 
South Vietnamese Army 3 days after arriving at his post in 
1970.  He had also had his right wrist broken on Hill 55.  He 
had been sent back to the United States for the funeral of 
his father.  After his return to Vietnam and while serving on 
Hill 218 he had blown up a hutch with women and children in 
it.

The veteran was afforded a VA psychiatric examination in 
February 1996.  He reported that he had been in heavy combat 
situations and had lost friends.  He saw civilian women and 
children killed by both sides.  He had been shipped to the 
United States for the funeral of his father and then had gone 
directly back to Vietnam where he had been exposed to more 
fighting.  In 1973 he joined the Navy Seabees and served an 
additional period.  It was then that he began drinking 
heavily.  His marijuana use began in 1970 prior to leaving 
Vietnam.  He reported 1 year of sobriety at the current time.  
He described a lifestyle after Vietnam of multiple jobs, 
alcoholism and marijuana and cocaine abuse.  He was currently 
taking medication daily for depression and nightmares.  He 
reported between 75 to 100 jobs since leaving service.  The 
veteran further reported symptoms of nightmares about 
Vietnam, intrusive thoughts and memories about Vietnam, 
isolation, paranoia and feelings of detachment from others.  
He reported hypervigilance and difficulties with anger as 
well as an exaggerated startle response.

On examination the veteran was paranoid at first and 
reluctant to discuss issues about Vietnam.  After a time he 
relaxed and could relate his symptoms and feelings, chaotic 
history and hopes for the future.  He was distressed, anxious 
and tearful when talking about his life before and after 
Vietnam.  He was not psychotic or suicidal.  His mental 
status was intact and his answers were straightforward and 
logical.  A diagnosis of post-traumatic stress disorder was 
made.  It was indicated that a personality disorder should be 
ruled out.

The evidence that has been received subsequent to the April 
1996 rating action includes a report of the veteran's VA 
hospitalization in June 1995.  It was indicated that while in 
Vietnam he was assigned to the artillery and also with an 
observation post.  He claimed he had frequently been in 
direct combat.  He had seen many soldiers being wounded and 
killed.  He had also seen civilians being killed.  Since he 
was in Vietnam he reported having trouble sleeping with 
severe mental insomnia and some nightmares.  He had a chronic 
depression that was accompanied with nervousness, anger and 
guilt.  He had difficulty getting along with people and 
holding relationships and jobs.  He reported suicidal 
ideation in the past but had never attempted suicide.  He 
isolated himself and had frequent recollections about his 
Vietnam experiences and some flashbacks.  He had been living 
at a VA domiciliary for several months and had been taking 
various medications.

On mental status examination the veteran was cooperative and 
pleasant.  His speech was relevant and coherent.  His affect 
was neutral and appropriate to his content of thought.  His 
mood was euthymic.  There was no suicidal or homicidal 
ideation and his thinking was clear and logical without 
delusions or hallucinations.  He was oriented as to person, 
place and time.  The final diagnoses included post-traumatic 
stress disorder.

In an April 1997 statement the veteran reported that when he 
had been sent to Vietnam in 1970 he had been assigned to 
Hill 55.  He had jumped into a bunker with a live round one 
night when the South Vietnamese Army began shooting at them 
in their gun pits.  He had received emergency leave when his 
father died and he had returned to the United States.  He had 
thereafter been sent back to Vietnam and went to Hill 218.  
While there he had been ordered to blow up a hutch containing 
a farm family.  He stated that he had never forgiven himself.  
He related that in his dreams he saw the women and children 
lying around.

The veteran was afforded a VA general medical examination in 
January 1997.  Various findings were recorded.  The 
impressions included post-traumatic stress disorder.

The regional office later received records from a VA 
domiciliary reflecting that the veteran was observed and 
treated for various conditions during 1996.  A number of 
diagnoses were made including post-traumatic stress disorder.

During the February 2000 Board hearing, the veteran related 
that he had served in Vietnam during 1970 and 1971 and had 
been diagnosed as having post-traumatic stress disorder about 
5 years prior to the hearing.  He related that the first 
night he was in Vietnam he heard fire fights and grenades 
going off.  The only weapon he had was a double-edged knife.  
He stated that when he finally got out to his duty station on 
Hill 55 the South Vietnamese Army began shooting at them just 
to see how close they could come.  While in Vietnam his 
father died and he went back for the funeral.  He had then 
been sent back to Vietnam and was transferred to Hill 218.  
That hill was an outpost with a tower on it.  A lieutenant 
had asked him for the coordinates for a house containing a 
farm family and after giving the lieutenant the coordinates 
the lieutenant fired an 8-inch round right into the middle of 
the house.  The veteran related that if he had given the 
lieutenant incorrect coordinates he would have missed and the 
farm family might still be alive.  The veteran stated that he 
felt that incident was what had brought on his current 
problems.

The evidence received since the April 1996 rating action 
includes a January 1997 VA psychiatric examination in which a 
diagnosis of post-traumatic stress disorder was made and an 
April 1997 statement from the veteran regarding various 
claimed stressors while serving in Vietnam.  His testimony at 
the February 2000 Board hearing also included references to 
claimed stressors in service.  However, the information 
provided was essentially the same as that previously provided 
by the veteran and considered in the April 1996 rating 
action.  The stressors as related by the veteran are not set 
forth in sufficient detail so that they may be verified by 
the service department.  The diagnosis of post-traumatic 
stress disorder made on the various VA examinations is 
therefore not supported by verified stressors.  The evidence 
that has been received subsequent to the April 1996 rating 
action is essentially cumulative in nature or does not bear 
directly on the issue in question.

In view of the above discussion, the veteran's claim for 
service connection for post-traumatic stress disorder is not 
reopened and the April 1996 rating action denying entitlement 
to service connection for that condition is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder.  The appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

